Title: Thomas Jefferson’s Essay on New England Religious Intolerance (Draft), [ca. 10 January 1816]
From: Jefferson, Thomas
To: 


            
              ca. 10 Jan. 1816
            
            you judge truly that I am not afraid of the priests. they have tried upon me all their various batteries, of pious whining, hypocritical canting, lying & slandering, without being able to give me one moment of pain. I have contemplated their order from the Magi of the East to the Saints of the West, and I have found no difference of character, but of more or less caution, in proportion to the information or ignorance of those on whom their interested duperies were to be plaid off. their sway in New England is indeed formidable. no mind beyond mediocrity dares there to develope itself. if it does, they excite against it the public opinion which they command, & by little, but incessant and teazing persecutions, drive it from among them. their present great emigrations to the Western country are real flights from persecution, religious & political. but the abandonment of the country by those who wish to enjoy freedom of opinion leaves the despotism on over the residue more intense, more oppressive. they are now looking to the fleshpots of the South, and aiming at foothold there by their missionary teachers. they have lately come forward boldly with their plan to establish ‘a qualified religious instructor over every thousand souls in the US.’ and they seem to consider none as qualified but their own sect. thus, in Virginia, they say there are but 60. qualified, and that 914. are still wanting of the full quota. all besides the 60. are ‘mere nominal ministers unacquainted with theology.’ now the 60. they allude to are exactly in the string of counties at the Western foot of the Blue ridge, settled originally by Irish presbyterians, and composing precisely the tory district of the state. there indeed is found, in full vigor, the hypocrisy, the despotism, and anti-civism of the New England qualified religious instructors. the country below the mountains, inhabited by Episcopalians, Methodists & Baptists (under mere nominal ministers unacquainted with theology) are pronounced ‘destitute of the means of grace, and as sitting in darkness and under the shadow of death.’ they are quite in despair too at the insufficient means of New England to fill this fearful void ‘with Evangelical light, with  catechetical instructions, weekly lectures, & family visiting. that Yale cannot furnish above 80. graduates annually, and Harvard perhaps not more. that there must therefore be an immediate, universal, vigorous & systematic effort made to evangelize the nation to see that there is a bible  for every family, a school for every district, and a qualified’ (i.e. Presbyterian) ‘pastor for every thousand souls; that newspapers, tracts, magazines, must be employed; the press be made to groan, & every pulpit in the land to sound it’s trumpet long and loud. a more homogeneous’ (i.e. New-England) ‘character must be produced thro’ the nation.’ that section then of our union having lost it’s political influence by disloyalty to it’s country is now to recover it under the mask of religion. it is to send among us their Gardiners, their Osgoods, their Parishes & Pearsons, as apostles to teach us their orthodoxy. this is the outline of the plan as published by messrs Beecher, Pearson & co. it has uttered however one truth. ‘that the nation must be awaked to save itself by it’s own exertions, or we are undone.’ and I trust that this publication will do not a little to awaken it; and that in aid of it newspapers, tracts and magazines must sound the trumpet. yours I hope will make itself heard. and the louder as yours is the nearest house in the course of conflagration
          